                             Case 1:20-cv-00093-SPB Document 1-7 Filed 04/29/20 Page 1 of 2

   AO 440 (Rev. 06/12) Summons in a Civil Action


                                                 UNITED STATES DISTRICT COURT
                                                                                          for the
                                                                    Western District of Pennsylvania


      GENEVA FOREIGN & SPORTS, INC., individually                                            )
        and on behalf of all others similarly situated                                       )
                                                                                             )
                                                                                             )
                                     Plaintiff(s)                                            )
                                                                                             )
                                          v.                                                           Civil Action No. 1:20-cv-93
                                                                                             )
       ERIE INSURANCE COMPANY OF NEW YORK;                                                   )
          ERIE INSURANCE COMPANY; and ERIE                                                   )
        INDEMNITY COMPANY d/b/a Erie Insurance                                               )
                      Exchange                                                               )
                                    Defendant(s)                                             )

                                                                  SUMMONS IN A CIVIL ACTION

   To: (Defendant’s name and address) Erie Insurance Company of New York
                                                    120 Corporate Woods, Suite 150
                                                    Rochester, New York 14623




               A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
   are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
   whose name and address are: Benjamin H. Richman
                                                    Edelson PC
                                                    350 North LaSalle Street, 14th Floor
                                                    Chicago, Illinois 60654



          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
   You also must file your answer or motion with the court.


                                                                                                           &/(5.2)&2857
                                                                                                            CLERK OF COURT


 Date:                   04/28/2020
04/30/2020                                                                                                  Joseph V.Signature
                                                                                                                        Ventresca
                                                                                                                               of Clerk or Deputy Clerk
'DWH6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
Case 1:20-cv-00093-SPB Document 1-7 Filed 04/29/20 Page 2 of 2
